United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 26, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10982
                         Summary Calendar



JOEL CHAD ALDRIDGE,

                                     Petitioner-Appellant,

versus

K.J. WENDT, Warden;
M. GULLAT, Inmate Systems Manager,

                                     Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:03-CV-1052-R
                       --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Joel Chad Aldridge, federal prisoner # 69187-080, appeals the

district court’s denial of his 28 U.S.C. § 2241 petition.              He

argues that the Bureau of Prisons (“BOP”) has improperly determined

that his federal sentence runs consecutively to his state sentence.

The district court did not err by concluding that the federal

sentence was to run consecutively to the state sentence.         See 18

U.S.C. § 3584(a); Free v. Miles, 333 F.3d 550, 553 (5th Cir. 2003);



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10982
                                -2-

United States v. Hernandez, 234 F.3d 252, 256-57 (5th Cir. 2000);

United States v. Brown, 920 F.2d 1212, 1217 (5th Cir. 1991).

     Aldridge also argues that the BOP erroneously failed to give

him 366-days of jail credit on his federal sentence for time served

in state custody when the state court ordered that the credit be

rescinded from the state sentence.      Aldrige is not statutorily

entitled to credit on his federal sentence because, despite the

state court order, the time at issue was credited toward his state

sentence.   See 18 U.S.C. § 3585(b).   The judgment of the district

court is therefore AFFIRMED.